
	
		II
		110th CONGRESS
		1st Session
		S. 1474
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to plan,
		  design and construct facilities to provide water for irrigation, municipal,
		  domestic, and other uses from the Bunker Hill Groundwater Basin, Santa Ana
		  River, California, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Riverside-Corona Feeder Water Supply
			 Act.
		2.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)DistrictThe
			 term District means the Western Municipal Water District,
			 Riverside County, California.
			(2)ProjectThe
			 term Project means the Riverside-Corona Feeder Project and
			 associated facilities.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Planning, design,
			 and construction of the riverside-corona feeder
			(a)In
			 GeneralThe Secretary, in cooperation with the Western Municipal
			 Water District, is authorized to participate in the planning, design, and
			 construction of a water supply project, the Riverside-Corona Feeder, which
			 includes 20 groundwater wells, groundwater treatment facilities, water storage
			 and pumping facilities, and 28 miles of pipeline in San Bernardino and
			 Riverside Counties, California.
			(b)Agreements and
			 RegulationsThe Secretary may enter into such agreements and
			 promulgate such regulations as are necessary to carry out this section.
			(c)Federal Cost
			 Share
				(1)Planning,
			 design, constructionThe Federal share of the cost to plan,
			 design, and construct the project described in subsection (a) shall be not more
			 than 25 percent of the total cost of the project, not to exceed
			 $50,000,000.
				(2)StudiesThe
			 Federal share of the cost to complete the necessary planning studies associated
			 with the project described in subsection (a) shall not exceed 50 percent of the
			 total study cost and shall be included as part of the limitation on funds
			 provided in paragraph (1).
				(d)In-Kind
			 ServicesIn-kind services performed by the Western Municipal
			 Water District shall be part of the local cost share to complete the project
			 described in subsection (a).
			(e)LimitationFunds
			 provided by the Secretary under this section shall not be used for operation or
			 maintenance of the project described in subsection (a).
			(f)Authorization of
			 AppropriationsThere is authorized to be appropriated, from funds
			 in the Treasury not otherwise appropriated, the Federal cost share described in
			 subsection (c).
			
